Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 27, 1995, which ruled that claimant was eligible to receive unemployment insurance benefits.
Claimant’s job was to deliver newspapers and magazines to approximately 30 retail stores located along a 25-mile route. Twice a week at two stops, claimant delivered over 2,000 magazines at each stop. At these stops he was required to reconcile his delivery inventory with that of the store, a process that took about V-h hours. If the inventories varied, claimant had to fill out various forms when he completed his deliveries. He was discharged from this position in August 1994 due to his failure to make all of the deliveries on his route and complete the related paperwork. The Board ruled that claimant’s unsatisfactory job performance did not constitute disqualifying misconduct and found him eligible for benefits.
Claimant testified that his job with the employer required him to work an average of 91/2 hours per day six days a week. Despite his long hours, claimant stated that in July and August 1994, the sheer volume of his workload rendered it impossible for him to complete all of his deliveries and the related paperwork. We find that substantial evidence supports the Board’s decision. The record discloses that claimant’s failure to *732meet his employer’s expectations was the result of the demanding work schedule imposed upon him, rather than negligence or intentional wrongdoing on claimant’s part (see, Matter of Watson [Paul, Weiss, Rifkind, Wharton & Garrison—Hudacs], 189 AD2d 1088, 1089).
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.